DETAILED ACTION

This Office action is in response to the amendment filed December 16, 2021.
Claims 1-4, 6, 8-12, 14, 16, and 17 have been amended
Claim 21 has been added.
Claims 1-17 and 19-21 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Information Disclosure Statement
The Information Disclosure Statement filed 11/16/2021 has been considered.  An initialed copy of Form 1449 is enclosed herewith.  The NPL submitted appears to be identical to that submitted with the previous Office action mailed 09/16/2021 so it has previously been considered.  No differences were discerned between the references; however if there are differences, please notify the Office.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: decision-making module, controlling module, and executing module in claim 9 and preloading module in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Examiner’s Note
The independent claims and several dependent claims recite creating “a script tag or an image tag for each of the JS scripts based on” several criteria.  It is assumed for the rejections below these limitations refer to selecting a script tag in certain circumstance and an image tag in other circumstances.  The claim as could be interpreted would recite creating a script tag for each JS script based on criteria or could be interpreted as reciting creating an image rag for each JS script based on criteria.  In the interest of compact prosecution the claims below are interpreted as including both scenarios (the script tag and the image tag).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-9, 11-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Archibald (Deep dive into the murky waters of script loading) in view of Stefanov (Preload, then execute). 

Regarding claim 1, Archibald discloses:
determining whether a target browser supports a sequential execution function of an async attribute (see at least page 6, loading scripts this way is supported by everything that supports the async attribute with the exception of Safari 5.0; page 9 shows sample code for specific browser use); 
in response to the target browser supporting the sequential execution function of the async attribute, creating a script tag for each of the JS scripts based on a URL address for each of JS scripts to be lazily loaded, and setting async=false for each script tag (see at least page 5, for each function source/url set async equal to false which allows scripts to be added to an execution queue; page 9, sample code with script urls and async equal to false; page 6, async download but ordered execution example); 
sequentially inserting each script tag into an HTML document according to a script execution order of each of the JS scripts, so that the target browser downloads each of the JS scripts in parallel, and executes each of the JS scripts according to the script execution order (see at least page 5, for each function set async to false; page 6, the script above downloads scripts as soon as possible without disrupting rendering and executes in the order specified; page 6, async download but ordered execution example)
Archibald does not explicitly disclose the use of the image tag.  Archibald in view of Stefanov discloses:
in response to the target browser not supporting the sequential execution function of the async attribute, creating a script tag or an image tag for each of the JS scripts based on a type of the target browser and the URL address of each to-be-lazily loaded JS script, so that the target browser downloads each of the JS scripts in parallel, and generating a queue according to the script execution order of each of the JS scripts, so that the target browser sequentially executes each of the JS scripts according to the queue (see at least Stefanov page 1, discusses an object element pointing its data to a js file to be loaded and then once loaded creating a script element whose src is the file which is already cached; page 2, discusses the image tag approach and browser types.  It would have been obvious to use various methods appropriate to the browser types and versions.; Archibald page 4, covers the use of same domain scripts and using the eval function; page 6, browser types use cases; page 9, else if sample code for IE versions under 10, where the listen for state change is utilized)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Archibald by adapting the teachings of Stefanov to include preloading script files using alternate means.  The combination allows for browser compatibility in the asynchronous loading of script files when functionality varies by browser for a better overall user experience no matter the browser used.  

Archibald as modified further discloses:
wherein in response to the target browser not supporting the sequential execution function of the async attribute, creating the script tag or the image tag for each of the JS scripts based on the type of the target browser and the URL address of each to-be-lazily loaded JS script, so that the target browser downloads each of the JS scripts in parallel, and generating the queue according to the script execution order of each of the JS scripts, so that the target browser sequentially executes each of the JS scripts according to the queue comprises (see at least Stefanov page 1, discusses an object element pointing its data to a js file to be loaded and then once loaded creating a script element whose src is the file which is already cached; page 2, discusses the image tag approach and browser types.  It would have been obvious to use various methods appropriate to the browser types and versions.; Archibald page 4, covers the use of same domain scripts and using the eval function; page 6, browser types use cases; page 9, else if sample code for IE versions under 10, where the listen for state change is utilized):
in response to the target browser not supporting the sequential execution function of the async attribute, determining whether the target browser is an IE browser; in response to the target browser being the IE browser, creating a script tag for each of the JS scripts based on the URL address of each to-be-lazily loaded JS script, and placing each script tag in a queue according to the script execution order, so that the target browser downloads each of the JS scripts in parallel; when a monitored script download status for a JS script corresponding to a script tag located at the beginning of the queue indicates "download completed", inserting the script tag located at the beginning of the queue into the HTML document, so that the target browser executes the JS script corresponding to the script tag located at the beginning of the queue; and when a monitored script execution status for the JS script corresponding to the script tag located at the beginning of the queue indicates "execution completed", inserting a script tag next to the script tag located at the beginning of the queue into the HTML document (see at least page 9, else if sample code for IE versions under 10, where the listen for state change is utilized)

Regarding claim 4, the rejection of claim 1 is incorporated, and Archibald further discloses:  
 wherein in response to the target browser not supporting the sequential execution function of the async attribute, creating the script tag or the image tag for each of the JS scripts based on the type of the target Page 3 of 16Appl. No. 16/486,351Reply to Office Action of September 16, 2021Attorney Docket No.: P1910015US_WSbrowser and the URL address of each to-be-lazily loaded JS script, so that the target browser downloads each of the JS scripts in parallel, and generating the queue according to the script execution order of each of the JS scripts, so that the target browser sequentially executes each of the JS scripts according to the queue comprises (see at least page 4, covers the use of same domain scripts and using the eval function; page 6, browser types use cases; page 9, else if sample code for IE versions under 10, where the listen for state change is utilized):
However, Archibald does not explicitly disclose, but Stefanov
in response to the target browser not supporting the sequential execution function of the async attribute, determining whether the target browser is a non-IE browser; in response to the target browser being the non-IE browser, creating an image tag for downloading each to-be-lazily loaded JS script based on the URL address of each to-be-lazily loaded JS script, so that the target browser downloads each to-be-lazily loaded JS script in parallel based on the created each image tag; creating a script tag for each of the JS scripts based on the URL addresses of each to-be- lazily loaded JS script, and placing each script tag into the queue according to the script execution order;  -4-Attorney Docket No. 00215.0132. OUS Client Ref P1910015USWSwhen a monitored script download status for a JS script corresponding to a script tag located at the beginning of the queue indicates "download completed", inserting the script tag located at the beginning of the queue into the HTML document, so that the target browser executes the JS script corresponding to the script tag at the beginning of the queue; and when a monitored script execution status for the JS script corresponding to the script tag located at the beginning of the queue indicates "execution completed", inserting a script tag next to the script tag located at the beginning of the queue into the HTML document (see at least page 1, discusses an object element pointing its data to a js file to be loaded and then once loaded creating a script element whose src is the file which is already cached; page 2, discusses the image tag approach and browser types.  It would have been obvious to use various methods appropriate to the browser types and versions.; Archibald page 6, browser types use case)
Archibald by adapting the teachings of Stefanov to include preloading script files using alternate means.  The combination allows for browser compatibility in the asynchronous loading of script files when functionality varies by browser for a better overall user experience no matter the browser used.  

Regarding claim 5, the rejection of claim 3 is incorporated, and Archibald further discloses:
wherein inserting the script tag next to the script tag located at the beginning of the queue into the HTML document when the monitored script execution status for the JS script corresponding to the script tag located at the beginning of the queue indicates "execution completed" further includes: when the monitored script execution status for the JS script corresponding to the script tag located at the beginning of the queue indicates "execution completed", deleting the script tag located at the beginning of the queue from the queue; and when a monitored script download status for a JS script corresponding to a script tag presently located at the beginning of the queue indicates "download completed", inserting the script tag presently located at the beginning of the queue into the HTML document (see at least page 9, sample code)

Regarding claim 6, the rejection of claim 1 is incorporated, and Archibald
wherein in response to the target browser not supporting the sequential execution function of the async attribute, creating the script tag or the image tag for each of the JS scripts based on the type of the target browser and the URL address of each to-be-lazily loaded JS script, so that the target browser downloads each of the JS scripts in parallel, and generating the queue according to the script execution order of each of the JS scripts, so that the target browser sequentially executes each of the JS scripts according to the queue comprises (see at least Stefanov page 1, discusses an object element pointing its data to a js file to be loaded and then once loaded creating a script element whose src is the file which is already cached; page 2, discusses the image tag approach and browser types.  It would have been obvious to use various methods appropriate to the browser types and versions.; Archibald page 4, covers the use of same domain scripts and using the eval function; page 6, browser types use cases; page 9, else if sample code for IE versions under 10, where the listen for state change is utilized):
in response to the target browser not supporting the sequential execution function of the async attribute, determining whether the target browser is a non-IE browser and whether to-be-lazily loaded JS scripts are same-domain scripts; in response to the target browser being the non-IE browser, and the to-be-lazily loaded JS scripts being the same--5-Attorney Docket No. 00215.0132. OUSClient Ref P1910015USWSdomain scripts, creating a script tag for each of the JS scripts based on the URL address of each to-be-lazily loaded JS script; placing each script tag into the queue according to the script execution order, and initiating an ajax download request for each script tag, so that the target browser downloads each of the JS scripts in parallel; when a monitored script download status for a JS script corresponding to a script tag located at the beginning of the queue indicates "download completed", initiating an eval execution request for the JS script corresponding to the script tag located at the beginning of the queue; and when a monitored script execution status for the JS script corresponding to the script tag located at the beginning of the queue indicates "execution completed", initiating an eval execution request for a JS script corresponding to a script tag next to the script tag located at the beginning of the queue (see at least page 4, covers the use of same domain scripts and using the eval function; page 6, browser types use cases)

Regarding claim 7, the rejection of claim 6 is incorporated, and Archibald further discloses:
wherein initiating an eval execution request for the JS script corresponding to the script tag next to the script tag located at the beginning of the queue when the monitored script execution status for the JS script corresponding to the script tag located at the beginning of the queue indicates "execution completed" further includes: when the monitored script execution status for the JS script corresponding to the script tag located at the beginning of the queue indicates "execution completed", deleting the script tag located at the beginning of the queue from the queue; and  -6-Attorney Docket No. 00215.0132. OUS Client Ref P1910015USWS when a monitored script download status for a JS script corresponding to a script tag presently located at the beginning of the queue indicates "download completed", initiating an eval execution request for the JS script corresponding to the script tag presently located at the beginning of the queue (see at least page 4, covers the use of same domain scripts and using the eval function)

Regarding claim 8, the rejection of claim 1 is incorporated, and Archibald further discloses:
wherein, before determining whether the target browser supports the sequential execution function of the async attribute, the method further includes: determining whether the target browser supports a preload function of a <link> tag; in response to the target browser supporting the preload function of the <link> tag, creating a <link> tag for each of the JS scripts based on the URL address of each to-be-lazily loaded JS script; and inserting each <link> tag into a head portion of the HTML document according to the script execution order, so that the target browser downloads each of the JS scripts in parallel based on each <link> tag (see at least page 6, adding the link tag for each function into the head of the document)

Regarding claim 21, the rejection of claim 1 is incorporated, and Archibald further discloses:
wherein the script execution order of each of the JS scripts is obtained according to a recorded order of the URL addresses of each of the JS scripts in the HTML document (see at least page 6, the script above downloads scripts as soon as possible without disrupting rendering and executes in the order specified; page 6, async download but ordered execution example)

Regarding claims 9, 11, and 13-17, the scope of the instant claims does not differ substantially from that of claims 1, 3, and 5-8.  Accordingly, claims 9, 11, and 13-16 are rejected for the same reasons as set forth in the rejections of claims 1, 3, and 5-8, respectively, and claim 17 is rejected for the same reasons as set forth in the rejection of claim 1.
Regarding claim 12, the scope of the instant claim does not differ substantially from that of claim 4 and is rejected for the same reasons.
Regarding claims 19 and 20, these claims contain subject matter similar to claim 5 and are rejected for similar reasons.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Archibald (Deep dive into the murky waters of script loading) in view of Kaasila (US 2014/0281916).

Regarding claim 2, the rejection of claim 1 is incorporated.  However, Archibald does not explicitly disclose, but Kaasila discloses:
wherein determining whether the target browser supports the sequential execution function of the async attribute further includes: acquiring a predefined browser list recording browsers that do not support the sequential execution function of the async attribute; and wherein the browsers recorded in the predefined browser list comprise browsers that do not support the async attribute and browsers that support the async attribute but do not support the sequential execution function; determining whether the target browser exists in the predefined browser list; in response to the target browser existing in the predefined browser list, determining that the target browser does not support the sequential execution function of the async attribute; and in response to the target browser not existing in the predefined browser list, determining that the target browser supports the sequential execution function of the async attribute (see at least Figure 5a and paragraph 30, determining if a browser supports a certain functionality can be done by identifying a browser being executed and using predefined rules, the example given shows one version of IE supports the function and another version does not.  The “list” as claimed is the list of browsers that do not support the functionality.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Archibald by adapting the teachings of Kaasila to include a way to determine which browser support a specific functionality, in this case the async attribute.  The combination allows for a simple method of determining browser compatibility to ensure code is execute smoothly in all browsers for a better user experience.  

Regarding claim 10, the scope of the instant claim does not differ substantially from that of claim 2 and is rejected for the same reasons.

Response to Arguments
Rejection of claims under §102(a)(1) and §103:
Applicant’s arguments with respect to the claims have been fully considered but are not persuasive.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WHATWG discloses dynamic script execution order and is a proposal for async=false.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY L JORDAN whose telephone number is (571)270-5481.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/KIMBERLY L JORDAN/Examiner, Art Unit 2194                                                                                                                                                                                                        


/S. SOUGH/SPE, Art Unit 2192